Citation Nr: 0534637	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-33 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  

REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the claim for service connection for PTSD.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence. 

2.  The claim of entitlement to service connection for PTSD 
is not supported by credible corroborating evidence of the 
claimed stressor having actually occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a September 2002 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a July 2003 Statement of the Case 
(SOC), and a September 2003 Supplemental Statement of the 
Case (SSOC).  These documents provided him with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  
Additionally, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, service personnel records, 
and VA treatment records.  Under the circumstances in this 
case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims). 

Factual Background

The veteran's service medical records are silent for any 
complaints or clinical findings attributed to a psychiatric 
impairment, and the veteran does not claim otherwise.  

The veteran's service personnel records reveal that he was a 
personnel specialist and listed his campaign as the TET 
Counteroffensive.  He received a National Defense Service 
Medal, Vietnam Service Medal, Vietnam Campaign Medal, Good 
Conduct Medal and Army Commendation Medal.  He was in Vietnam 
from July 1968 to March 1969.

VA outpatient treatment records from July 2002 to June 2003 
show that the veteran received services for weight gain, 
depression, mood swings, loss of sleep, and PTSD.  During a 
July 2002 primary care visit he reported problems with mood 
swings, loss of sleep, and crying spells.  His examiner 
thought he might have depression and referred him for a 
psychiatric evaluation.  During the July 2002 psychiatric 
evaluation, the veteran reported that he was drafted into the 
Army, and exposed to deaths, suicides, drugs and alcohol 
while he was in service.  He reported that when he returned 
from Vietnam he was angry, withdrawn, isolative, and not able 
to watch war movies.  A mental status examination revealed 
that he was alert, attentive, and cooperative, without any 
thought or speech disorder.  The examiner diagnosed PTSD.  In 
another July 2002 clinic report the veteran stated that while 
in service, he was a clerk during the day but was on guard 
duty at night.  He recalled frequent incoming artillery and 
having to run to the bunkers.  The records reveal that the 
veteran was treated for PTSD approximately once a month from 
July 2002 to June 2003.  

In a May 2003 letter the veteran indicated that while he 
served in Vietnam he was fired on by enemy fire, explosives, 
and small arms fire.  He also indicated that during the 1969 
TET counteroffensive while he was stationed in Can Tho, he 
could have been overrun.  He indicated that there were times 
when he had to return fire and patrol the perimeter of his 
base.  

A July 2003 letter from the U.S. Armed Services Center for 
Unit Records Research indicated that the veteran's stressor 
information could not be verified due to lack of sufficient 
information such as dates within sixty day of the stressor, 
specific locations, or full names of casualties.  

In a September 2003 statement the veteran indicated that he 
could not remember what day, month or year the actions which 
caused his current PTSD took place.  He indicated that it was 
ongoing action that took place from the time he landed until 
he departed from Vietnam.  




Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997); see also 38 C.F.R. § 3.304(f) (2004).  
If the veteran did not engage in combat while in service, or 
if the alleged stressor is not related to combat, 
corroborative evidence of the claimed stressor having 
actually occurred is required.  Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2005).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

The veteran claims service connection for PTSD as a result of 
stressors that he experienced in service.  Although his 
records show he served during the TET Counteroffensive, that 
does not establish his specific participation in combat.  In 
this regard, the veteran's service personnel records show he 
served as a personnel specialist and he did not receive any 
combat medals or citations.  

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.  However, if 
the claimed stressor is not combat-related, the veteran's lay 
testimony regarding the in-service stressor is insufficient, 
standing alone, to establish service connection, and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Duran v. Brown, 6 Vet. App. 283, 289 
(1994).  

Here the veteran has reported numerous stressors, but failed 
to provide sufficient detail to allow verification by U.S. 
Armed Services Center for Unit Records Research (CURR).  In 
an August 2003 letter, the RO advised the veteran that 
additional evidence was needed with respect to his PTSD 
claim.  He was asked to submit any additional evidence which 
specified the occurrence of his in-service stressors.  In 
August 2003 the veteran replied that he could not recall the 
exact dates, months, or year of his reported in-service 
stressors.

As noted above, the veteran's claimed stressors are not 
sufficiently specific to verify them, or are not capable of 
verification.  See Cohen v. Brown, 10 Vet. App. 128, 134 
(1997) ("Anecdotal incidents, although they may be true, are 
not researchable.  In order to be researched, incidents must 
be reported and documented.").  The Board finds, therefore, 
that the claim for service connection for PTSD is not 
supported by corroborating evidence showing that any of the 
claimed stressors actually occurred.  

In the absence of a verified stressor upon which the 
diagnosis of PTSD can be based, the claim of entitlement to 
service connection for PTSD must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


